541 So.2d 165 (1989)
Antonio TUNDIDOR, Appellant,
v.
The STATE of Florida, Appellee.
No. 88-1381.
District Court of Appeal of Florida, Third District.
April 11, 1989.
Bennett H. Brummer, Public Defender and Henry H. Harnage, Asst. Public Defender, for appellant.
Robert A. Butterworth, Atty. Gen. and Charles M. Fahlbusch, Asst. Atty. Gen., for appellee.
Before SCHWARTZ, C.J., and NESBITT and FERGUSON, JJ.
PER CURIAM.
The defendant's conviction for possession of a firearm while engaged in the offense of manslaughter is vacated as improperly duplicitous of the simultaneous conviction for the identical substantive offense of manslaughter with a firearm. Carawan v. State, 515 So.2d 161 (Fla. 1987); Henderson v. State, 526 So.2d 743 (Fla. 3d DCA 1988). We again reject the state's contention that this conclusion is negated by the enactment of chapter 88-131, section 7, Laws of Florida after the date of the instant offense. Sarduy v. State, 540 So.2d 203 (Fla. 3d DCA 1989); Smith v. State, 539 So.2d 601 (Fla. 3d DCA 1989); Heath v. State, 532 So.2d 9 (Fla. 1st DCA 1988).